The following opinion was filed February 21, 1911:
Siebeckeh, J.
The finding of the jury that the explosion was caused by an electric spark is assailed by appellant as an impossibility under the evidentiary facts of the case, and it is argued that if it be assumed that the explosion could have been caused by such an electric spark then the verdict cannot stand because plaintiff’s evidence on this subject is inherently improbable and is impeached by the physical and undisputed facts in the ease, and it therefore can furnish m> basis for an inference that the explosion was caused in this way. The argument is that the impossibility of an explosion by an electric spark is established because it appears without dispute that the electric light wires within the purifying room were dead, that is that they were not charged with electricity. This is claimed on the ground that the evidence of the defendant’s officers and employees showed that no electric current could reach these wires except by a connection made through the switch on the outside of the building, and that it conclusively appeared that the current had been switched off at that point by Mr. Speering early in the evening; that it appeared that no one turned it on before the explosion oc*165curred; and tbat tbe darkness of tbe ceiling and pit lights within tbe room up to tbe time tbe plaintiff entered it to seal tbe purifying box with water establishes tbat there was no current on these wires. The evidence on which the appellant relies is, however, contradicted by the facts as testified to by the plaintiff, which tend to show that when he turned the key of the lamp at the wall near the purifying box there was an instantaneous flash and explosion and an immediate collapse of the building. It appears that if an electric spark was emitted from the socket of a lamp' like the one in use at this place it was likely to ignite the gas as mixed with air in the room as a result of the blowout.
It is furthermore contended that the evidentiary facts conclusively show that the center lights in this room were intact and would have lighted the room if the outside switch had been turned on, and that the evidence indisputably establishes the fact that these lights were not lighted when the plaintiff entered the room and attempted to turn on the gauge light. True, the witnesses stated that the purifying room was dark. There is also evidence that the room was darkened from the blowout; that there was steam and vapor in the air of the room; that there was no special notice taken of the lights by the witnesses, but that they could see the boxes and where to pour the water to seal the box. This state of the evidence presented an issue of fact as to whether or not the lights were in fact lighted, and whether or not the wires were charged’ with an electric current. The inferences on this subject were for the jury and the questions were properly submitted to them for determination. Hence we cannot disturb the rulings of the trial court to this effect.
The contention is made that the court should have held as matter of law that the explosion was caused by a lighted torch carried by the plaintiff. The evidence material to this point is conflicting and contradictory, as is shown by the foregoing statement, and presented a question of inferences therefrom *166which could only be drawn by a jury and was therefore properly submitted to them. The evidence sustaining the jury’s findings on these questions is not of the kind that deals merely in conjecture or bare possibilities, but is'direct and positive on the subjects, and from it the jury had the right to infer that the explosion was caused by an electric spark emitted from the socket when the plaintiff attempted to light the gauge lamp.
The jury found that the lighting equipment of the purifying room did emit a spark, that it caused the explosion, and that the appliance, under the facts and circumstances, was not a reasonably safe one for the use of the plaintiff in the performance of his duties. This conclusion appellant does not specifically assail in argument, otherwise than under the foregoing head to the effect that the evidence is insufficient to show that the explosion was caused by a spark. It appears that blowouts frequently occurred in the purifying house and that the air would thereby become charged with gas, creating a highly explosive mixture which a spark could readily ignite, and that such a combination of conditions was known to be very dangerous to persons’ safety, in and about the purifying room. It is not disputed but that such an appliance was likely to emit a spark when the current was broken. In the light of these facts it was for the jury to determine whether the electric light appliance, as installed in the purifying house, was, under the circumstances, a reasonably safe equipment in this room. Their verdict on this subject must be accepted in the case as establishing that the defendant did not furnish a reasonably safe equipment for the protection of the plaintiff and others who were engaged to perform services in this room.
The finding of the jury is that within a year after plaintiff’s injuries the defendant’s officers represented to him that an insurance company was bound to pay him his damages re-*167suiting from sucb injury and tbat tbey would enforce sucb claim for him; tbat tbe plaintiff bad reasonable cause to believe from sucb representations tbat be was excused from serving a notice of injury and for damages witbin tbe year from tbe time of accident in order to preserve bis right to enforce any claim for damages against tbe defendant; and tbat tbe plaintiff failed to serve sucb a notice witbin tbe year because be relied on sucb representations of tbe defendant’s officers. It is urged tbat tbe evidence does not sustain these findings of tbe jury. An examination of tbe evidence has convinced us tbat these findings of fact are sustained by 'the evidence of tbe plaintiff and bis daughter. It was peculiarly witbin tbe province of tbe jury to determine what representations, if any, were made by tbe defendant’s officers in this respect, in view of tbe sharp conflict between- tbe witnesses testifying on this subject. In resolving these issues of fact tbe jury accepted tbe evidence of tbe plaintiff and bis daughter as to what was stated by these officers. Their evidence amply justifies these findings, as incorporated in tbe special verdict on this branch of tbe case, and tbey must be treated as verities in tbe case.
Upon tbe verdict tbe circuit court held tbat tbe defendant was estopped from relying on sec. 4222, Stats. (1898). Subd. 5 of this section provides tbat in actions of this class, notice in writing, properly signed, shall be served on tbe party alleged to have caused tbe damage, “stating tbe time and place where sucb damage occurred, a brief description of tbe injuries, tbe manner in which tbey were received and tbe grounds upon which claim is made and tbat satisfaction is claimed, . . .” and tbat sucb notice shall not be deemed insufficient or invalid on account of inaccuracies or failure as to these requirements if it appears tbat tbe claimant did not intend to mislead tbe other party and did not in fact mislead bim. The court considered tbat tbe conduct of tbe defend*168ant’s officers, as found by the jury, was naturally calculated to justify tbe plaintiff in remaining inactive in the matter. In this conclusion, as to the effect of such conduct, we concur.
We are brought to the vital question raised by the appeal, namely: Can an estoppel in pais arise out of such oral statements and constitute a bar to prevent the defendant from invoking the provisions of subd. 5, sec. 4222, Stats. (1898) ? The section is a part of the statutes of limitation. In a former decision of this court (Arp v. Allis-Chalmers Co. 130 Wis. 454, 110 N. W. 386) it was declared in respect to this statute that:
“The clause in question is a statute of limitations. [Citing.] True, its operation is somewhat different from the operation of other statutes of limitation in that it acts upon the time within which a preliminary notice shall be served instead of the time within which the summons shall be served, but it is none the less a limitation upon the right to maintain the action.”
In Hoffmann v. Milwaukee E. R. & L. Co. 127 Wis. 76, 80, 106 N. W. 808, the court, in dealing with the question of whether the exemption of minors from the operation of limitation statutes during minority should apply to these provisions respecting notice in personal injury cases, said:
“The disability statute plainly exempts minors' from the operation of the statute limiting the time for commencement of actions only, and has no reference to the statute providing for the service of notice. Counsel has quoted from various decisions of this court to the effect that this law requiring notice is a statute of limitation, and in the sense used by this court in Belyea v. Tomahawk P. & P. Co. 102 Wis. 301, 78 N. W. 412, and other cases, it is a statute of limitation in that it imposes a condition upon the right to maintain the action, which must be performed within one year, but is in no sense a limitation upon the time for the commencement of actions, and it is very clear that the disability statute refers ■only to limitations upon the time for the commencement of actions.”
*169In Malloy v. C. & N. W. R. Co. 109 Wis. 29, 85 N. W. 130, in speaking of tbe enactment of this statute of notice it is stated:
“Tbe court should also consider tbe legislative purpose, and keep steadily in view- Tbe mischief to be cured.’ [Citing.] Prior to tbe enactment of this statute a person suffering injury to bis person bad full six years to commence bis-action, and be was not required to give any notice of bis intention. Tbe necessity of notice arose from tbe fact that many claims were being prosecuted after long delays, when witnesses bad disappeared or tbe circumstances were forgotten, and tbe means of evidence bad been lost or destroyed. . . . Unquestionably, tbe legislative purpose was to require tbe injured party to inform tbe other within a reasonable time, fixed at one year, of bis intention to bold him responsible. . If be did so, then be might commence bis action any time within six years.”
Erom these cases it is apparent that this provision for notice in this statute of limitation is in its very nature different in purpose and object from tbe ordinary limitation statute fixing a time within which a person must institute an action to enforce a right. By reason of such differences their operative effect on tbe rights of persons may well demand the application of different rules of law in their interpretation and administration in order that tbe benefits they are designed to confer may be secured without inflicting any unnecessary hardships. It is asserted that our statute states what acts of a defendant will estop, him from invoking tbe prescribed statutory bar of limitations, and that tbe decisions of this court in Pietsch v. Milbrath, 123 Wis. 647, 101 N. W. 388, 102 N. W. 342, and other cases establish that a person can be estopped in no other way than that prescribed by and specified in tbe statute, and that neither accident, mistake, nor fraud can operate to relieve a party from tbe bar of tbe statute. We find no cause for deviating from tbe rules recognized in these adjudications and believe that tbe rules there declared and applied are tbe *170established law upon the questions there presented, and they are hereby fully approved. An examination thereof, however, discloses that this court has in no case considered and adjudged that a party could not estop himself from invoking the bar of the statute here involved, namely, the failure of the plaintiff to give notice to the defendant in a personal injury action as required by subd. 5, sec. 4222, Stats. (1898). The nature and purpose of the statute have been fully stated above, and it is apparent that these provisions of the statute differ materially in their nature, purpose, and object from the ordinary limitation statutes prescribing a fixed period within which an action must be commenced after it has accrued. The main object is to apprise the defendant of the time and place of injury^ to give a description thereof, to inform him as to how it was received, and of the demand for satisfaction of the damages. Every requirement thus imposed is of a nature which the person sought to be charged may willingly forego and therefore readily induce the injured person to believe he will forego, and thus lull him to remain inactive in the matter. Under such circumstances it has ever been deemed that equity should intervene to estop the person who by words or conduct has induced an other to refrain from doing that which he would have done, but for the action of the former, from asserting the forfeiture of the right he has so induced to the prejudice of the one who gave faith and credit to such conduct. We consider that this principle can justly be applied to parties acting within the provisions of this statute requiring notice of personal injury, and that its operation will be salutary and promotive of justice between the parties under the conditions here presented.
In its import this provision of the statute is analogous to the statutory regulation involved in Ludington v. Patton, 111 Wis. 208, 86 N. W. 571, wherein it was declared and held that the statute giving a widow a year after the petition for the probate of her husband’s will had been filed for electing to take of her husband’s estate such portion as the law pro*171vides instead of that provided in the will, is a limitation statute, which, when it runs, bars her widow’s rights beyond the power of relief by legal or equitable remedies, in the absence of fraud entitling her to relief upon the ground of equitable estoppel. It was there held that the widow should be allowed to repudiate the transaction upon discovery of the fraud which induced her not to make the election within the year, and she was given the right to prosecute the executors and trustees and to charge the property of the estate in their possession with a constructive trust for the amount she would have obtained had she made the election. The two statutes serve like purposes and can appropriately be deemed to call for a like relief therefrom in case of default of compliance therewith under the same or similar circumstances. O'Donnell v. State, 126 Wis. 599, 106 N. W. 18.
We are of the opinion that the fact that plaintiff’s failure to give the notice required was wrongfully induced by the officers of the defendant was shown by the evidence, and that under these circumstances the defendant is estopped from insisting on the plaintiff’s default as a bar to the prosecution of his action, and that the plaintiff should be permitted to proceed in the same manner as if the notice had been served as required by the statute. This conclusion, as shown above, is not to be taken as applying to parties who seek relief from the bar of the provisions of the ordinary limitation statutes providing a time within which actions must be commenced after the cause of action has accrued. It is stated in the Ludington Case, regarding the benefit of a completed period of a limitation statute within which actions must be commenced after they have accrued, that:
“Courts of equity as well as courts of law, and the legislature as well, are powerless to take that right away, as indicated by this court in Van Steenwyck v. Washburn, 59 Wis. 483, 17 N. W. 289.”
The court properly awarded judgment on the verdict.
By the Court. — Judgment affirmed.